Citation Nr: 0911310	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  00-05 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, to include as secondary to a service-connected left 
knee disability.

2.  Entitlement to service connection for an acquired 
psychiatric disorder (originally claimed as a nervous 
condition).

3.  Entitlement to an initial compensable evaluation for 
pseduofolliculitis barbae
(PFB).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel
INTRODUCTION

The Veteran served on active duty from October 1976 to 
February 1977, and from June 1979 to April 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in, 
Jackson, Mississippi.  The RO, in part, denied service 
connection for a low back disorder, to include as secondary 
to the service-connected left knee disability.  The RO also 
determined the new and material evidence had not been 
received to reopen a previously denied claim for service 
connection for schizophrenia, originally claimed as a nervous 
condition.  The Veteran timely appealed the RO's July 1999 
rating action to the Board.  

This appeal also stems from a January 2006 rating action.  By 
that rating action, the RO awarded service connection for 
PFB; an initial noncompensable evaluation was assigned, 
effective November 3, 1998.  The Veteran timely appealed the 
RO's assignment of an initial noncompensable evaluation to 
the Board, and this appeal ensued. 

In March 2003, the Veteran provided testimony on unrelated 
issues before a Veterans Law Judge at a videoconference 
hearing at the RO.  In June 2006, the Veteran withdrew his 
previous request for a hearing on his new and material 
evidence and initial rating claims.

In a September 2006 decision, the Board in part, reopened a 
previously denied claim of service connection for 
schizophrenia and remanded the reopened claim; a claim of 
service connection for a low back disorder, as secondary to a 
service-connected left knee disability; and entitlement to an 
initial compensable rating for PFB, to the RO for additional 
development.  The requested development has been completed 
and the case has returned to the Board for appellate 
consideration.



The issue of entitlement to an initial compensable evaluation 
for PFB is
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC. The RO/AMC will advise the Veteran if 
further action is necessary on his part.


FINDINGS OF FACT

1.  A low back disorder, currently diagnosed as lumbosacral 
strain with muscle spasms, was not incurred in or aggravated 
by military service or by a service-connected left knee 
disability. 

2.  The Veteran's acquired psychiatric disorder, currently 
diagnosed as schizoaffective disorder, results from the 
voluntary use of alcohol.

3.  An acquired psychiatric disorder, currently diagnosed as 
schizoaffective disorder, was not manifested to a compensable 
degree within a year of service discharge, or is 
etiologically related to military service. 


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for a low 
back disorder, currently diagnosed as lumbosacral strain with 
muscle spasms, to include as secondary to a service-connected 
disability, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2008).

2.  The criteria to establish service connection for an 
acquired psychiatric disorder, currently diagnosed as 
schizoaffective disorder, are not met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5103, 5013A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§  5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).

Upon receiving a complete or substantially complete 
application, VA must notify the claimant of any information 
and evidence not of record that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a).  In this regard, in 
letters to the Veteran, issued in April 2001 and December 
2004, the RO specifically notified him of the substance of 
the VCAA including the types of evidence necessary to 
establish the claims for service connection for a low back 
disorder, to include as secondary to the service-connected 
left knee disability, and an acquired psychiatric disorder 
(originally claimed as a nervous condition), respectively, 
and the division of responsibility between the Veteran and VA 
for obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), the letter essentially 
satisfied the requirements of the VCAA by:  (1) informing the 
Veteran about the information and evidence not of record that 
was necessary to substantiate his claim; (2) informing the 
Veteran about information and evidence VA would seek to 
provide; and (3) informing the Veteran about the information 
and evidence he was expected to provide.  The Board notes 
that the "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim was recently 
removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 
Fed. Reg. 23,353-356 (Apr. 30, 2008) (applicable to all 
claims for benefits pending before VA on or filed after May 
20, 2008).  

The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA, however, 
may proceed with adjudication of a claim if errors in the 
timing or content of the VCAA notice are not prejudicial to 
the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see 
also Pelegrini, 18 Vet. App. at 121; Sanders v. Nicholson, 
487 F.3d 892 (Fed. Cir. 2007); 
Simmons v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Here, notice as to the claims for service connection for a 
low back disorder, to include as secondary to the service-
connected left knee disability, and an acquired psychiatric 
disorder (originally claimed as a nervous condition), was not 
provided until after the July 1999 rating decision on appeal 
was issued.  However, the Veteran was not prejudiced from 
this timing error because the RO readjudicated these claims 
in statements of the case, issued in September 2000 and 
January 2006, respectively, and in subsequent supplemental 
statement of the cases issued throughout the duration of the 
appeal.  Thus, the Board finds that the essential fairness of 
the adjudication process was not affected by the VCAA timing 
error.  

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has also held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In a February 
2007 letter, the RO informed the Veteran of the Dingess 
elements.  

The RO has taken appropriate action to comply with the duty 
to assist the Veteran with the development of his service 
connection claims.  Here, in July 2007, and pursuant to the 
Board's September 2006 remand directives, VA examined the 
Veteran to determine the etiology of his currently diagnosed 
psychiatric disability, to include its relationship, if any, 
to his periods of military service.  In addition, and also in 
response to the Board's remand directives, the December 2005 
VA skin examiner provided an addendum to his examination 
report.  Copies of the July 2007 VA examination report and 
addendum have been associated with the claims files.  In 
addition, the Veteran's vocational rehabilitation file, 
Social Security Administration records, a March 2003 hearing 
transcript and statements, prepared by the Veteran and his 
spouse, have been associated with the claims files in support 
of the service connection claims on appeal. 
The Veteran has not identified any outstanding evidence, to 
include medical records, which could be obtained to 
substantiate the service connection claims.   In fact, on 
March 2006 and February 2007 VCAA notice response forms, the 
Veteran specifically indicated that he did not have any 
further evidence to submit in support of his current appeal.  
VA has therefore complied with the duty to assist 
requirements of the VCAA with respect to the service 
connection claims on appeal.  
Given these matters of record, the veteran has had a 
meaningful opportunity to participate in the development of 
the claim. Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Accordingly, the Board will address the merits of the service 
connection claims.


Laws and Regulations

Service connection will be established for disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or from aggravation of a pre-existing 
injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 
1131; 
38 C.F.R. § 3.303.  Service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury that was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic 
diseases, such as arthritis and psychosis, which develop to a 
compensable degree within one year after discharge from 
service, even though there is no evidence of such diseases 
during the period of service.  This presumption is rebuttable 
by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. 3.307, 3.309.  

Further, a disability which is proximately due to, or results 
from, another disease or injury for which service connection 
has been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).

VA has recently added revised provisions of 38 C.F.R. § 
3.310(b) to conform the regulation to the holding of Allen v. 
Brown, 7 Vet. App. 439, 448 (1995). 71 Fed. Reg. 52744-52747 
(Sept. 7, 2006).  Under this recent revision, any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected. VA, 
however, will not concede that a nonservice-connected disease 
or injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.

The rating activity will determine the baseline and current 
levels of severity under VA's Schedule for Rating 
Disabilities (38 C.F.R., part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, as 
well as any increase in severity due to the natural progress 
of the disease, from the current level. 
38 C.F.R. § 3.310(b).

As will be discussed in the analysis below, the preponderance 
of the evidence of record is against a finding of a causal 
relationship between the service-connected left knee 
disability and any currently diagnosed low back disorder.  As 
such, no action is required to establish the "baseline level 
of severity" of said disability, and the newly enacted 
provisions of 38 C.F.R. § 3.310(b) are not directly relevant 
to claim for service connection for left knee disability as 
secondary to service- connected right knee disability.  
Accordingly, the Veteran will not be prejudiced by Board 
action on this issue at the present time, notwithstanding 
that he has not been notified of the new provisions of 38 
C.F.R. § 3.310(b) to date.  Bernard v. Brown, 4 Vet. App. 384 
(1993).




The Merits of the Claims 

Low back disorder

The Veteran contends that he currently has a low back 
disorder that is due to his service-connected left knee 
disability.  (See, VA Form 21-4138, Statement in Support of 
Claim, dated and signed by the Veteran in March 1999, and 
November 2000 VA examination report). 

The Veteran does not allege, and the records do not show, 
that his low back disorder is directly related to military 
service, or that arthritis of the lumbar spine was manifested 
to a compensable degree within a year of service discharge.

The Board will now address whether service connection for a 
low back disorder on a secondary basis is warranted.  Here, 
there is post-service evidence of a low back disorder, 
recently diagnosed by VA as lumbosacral strain with muscle 
spasms.  (See, December 2005 VA examination report).  Thus, 
the crux of the Veteran's service connection claims hinges on 
whether there is evidence showing that his current low back 
disorder was either caused, or aggravated by, his service-
connected left knee disability.  There are competing VA 
opinions regarding the question of aggravation of the 
Veteran's low back symptoms by his service-connected left 
knee disability.  

The Veteran underwent a VA physical examination in March 
1999. In relevant part, the examiner found that the Veteran's 
then back symptoms had no connection to his knee disorder. 

In a November 2000 VA medical examination report, the 
examiner stated that:

"The present symptoms of his back are no 
proximally due to or the result of his [service-
connected] left knee. However, when he has an 
exacerbation of his back symptoms giving to his 
left knee secondary to pain would aggravate the 
symptoms of pain his in lower back."

Due in part to the lack of clarity expressed in the November 
2000 opinion, in due course of appellate review the veteran 
was provided with another VA medical examination in July 
2007. The VA physician's opinion that the service-connected 
left knee disorder did not cause nor aggravate the 
[Veteran's] back disorder.  The VA physician stated that his 
previous December 2005 opinion, wherein he concluded that 
there was evidence of aggravation of the Veteran's 
lumbosacral strain with muscle spasm by the service-connected 
left knee, had contained a typographical error.  (See, 
December 2005 and July 2007 VA examination report and 
addendum, respectively).  In rendering the July 2007 opinion, 
the VA examiner stated that he had reviewed not only the 
Veteran's service and post-service medical records, but 
medical literature, which he maintained did not relate the 
knee disorder to any type of back condition. 

In evaluating medical opinions, the Board may place greater 
weight on one medical professional's opinion over another's 
depending on factors such as reasoning employed by the 
medical professionals, and whether or not and to what extent 
they review prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

Both for its clarity and the bases of its opinion, the July 
2007 VA opinion is of greater probative value than the 
November 2000 VA opinion.  Thus, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for a low back disorder, to include as 
secondary to a service-connected left knee disability. 

In sum the preponderance of the evidence is against the claim 
for service connection for a low back disorder, to include as 
secondary to a service-connected left knee disability.  In 
making this decision, the Board has considered the benefit of 
the doubt doctrine; however, as the evidence is not equally-
balanced, in this regard, it does not apply.  Gilbert v. 
Derwinski, 1 Vet. App. at 57-58; 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



Acquired Psychiatric Disorder

The Veteran contends that his current psychiatric disorder 
originated during his second period of military service.  

Initially, service connection for a psychosis is not 
warranted on a presumptive basis.  Here, the first post-
service evidence of any psychiatric disorder (i.e. chronic 
paranoid schizophrenia) was in March 1989, eight years after 
the Veteran's discharge from his second period of military 
service in 1981.  (See, March 1989 VA hospitalization 
report).  Thus, in the absence of medical evidence that a 
psychosis was not present within one year from service 
separation, the Board cannot entertain a grant of service 
connection on a presumptive basis.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Second, after a review of the voluminous evidence of record, 
the Board concludes that service connection for an acquired 
psychiatric disorder on a direct basis is also not warranted.  

While service treatment records show that in January 1980, 
the Veteran received an assessment of being a hyperactivated 
male, competent medical opinion evidence has never linked the 
Veteran's psychiatric disorder to any occurrence of military 
service, including several psychiatric examinations conducted 
pursuant to the Veteran's application for benefits 
administered by the Social Security Administration. 

A February 1980 clinical record contains a provisional 
diagnosis of anxiety and depression, and notes "situational 
adjustment."  An August 1980 treatment note contains 
complaints of nerves and a questionable depression diagnosis.  
A February 1981 service discharge examination report reflects 
that the Veteran was found to have been psychiatrically 
"normal."  On a February 1981 Report of Medical History, 
the Veteran denied ever having had depression or excessive 
worry, loss of memory or amnesia, nervous trouble of any 
sort, or frequent trouble sleeping.  

Post-service VA medical records show the Veteran was 
initially hospitalized with a diagnosis of chronic paranoid 
schizophrenia in March 1989 and that he has continued to 
receive psychiatric treatment.  Post-service psychiatric 
diagnoses include, but are not limited to, paranoid 
schizophrenia, depression and, most recently, in July 2007, 
schizoaffective disorder.

Post-service findings of schizoaffective disorder satisfy the 
requirement that there be evidence of a current disability.  
Here, the record indisputably documents that the Veteran has 
an acquired psychiatric disorder, namely, schizoaffective 
disorder.  
(See, July 2007 VA psychiatric examination report).

Thus, the crux of the Veteran's claim for service connection 
for an acquired psychiatric disorder hinges on whether there 
is medical evidence showing that his currently diagnosed 
schizoaffective disorder is related to, or had its onset 
during, a period of military service.  The only evidence of 
record that addresses this question is a VA opinion and it is 
against the claim.  In July 2007, a VA psychiatrist opined, 
after an entire review of the service and post-service 
medical evidence and mental status evaluation of the 
appellant that, "[i]t is highly unlikely that the patient's 
current psychiatric condition is related to military 
service."  

The VA psychiatrist further determined the Veteran had 
alcohol problems when he joined the military and that some of 
his symptoms and dysfunctions during service were likely due 
to heavy alcohol abuse.  Alcohol dependence is deemed by 
statute to be the result of willful misconduct and cannot 
itself be service connected.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 41 (1994).  There is no other opinion of record that 
refutes the July 2007 VA examiner's conclusion.  

In light of the evidence above, the Veteran's claim of 
entitlement to service connection for a psychiatric disorder 
must be denied.  

While the Board has considered the Veteran's contention that 
his psychiatric disorder had its onset during his second 
period of military service, as a lay person, he is not 
qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

In sum, the preponderance of the evidence is against the 
claim for service connection for an acquired psychiatric 
disorder.  In making this decision, the Board has considered 
the benefit of the doubt doctrine; however, as the evidence 
is not equally-balanced, in this regard, it does not apply.  
Gilbert v. Derwinski, 
1 Vet. App. at 57-58; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102 (2008).


ORDER

Service connection for a low back disability, to include as 
secondary to a service-connected left knee disability is 
denied. 

Service connection for an acquired psychiatric disability 
(originally claimed as a nervous disorder) is denied. 


REMAND

The Board has determined that additional substantive 
development is necessary prior to appellate review of the 
claim for an initial compensable evaluation for  service-
connected PFB.  

The Veteran contends that his service-connected PFB warrants 
an initial compensable rating because it has spread from his 
face to his arms, legs and groin.  He maintains that the last 
VA examination that he underwent was inadequate for rating 
purposes.  To this end, he contends that when VA last 
examined him in December 2005, the examiner did not 
physically evaluate and touch his skin, but only asked him 
questions and reviewed his claims files.  (See, VA Forms 21-
4138, Statement in Support of Claim, dated and signed by the 
Veteran in January and February 2006).  

Contrary to the Veteran's assertions, in December 2005, a VA 
examiner performed a physical evaluation of the Veteran's 
skin, as evidenced by clinical findings contained in his 
examination report.  A review of that report shows that the 
Veteran had multiple small single papules on his cheeks, chin 
and neck.  There was also some superficial scarring of the 
Veteran's face and neck that was associated with previous 
follicular abscesses.  The scars were smooth and stable.  
There was no evidence of adherence to underlying tissue.  The 
texture was consistent with the surrounding tissue.  There 
was no edema, muscle loss, disfigurement, active lesions, 
crusting, inflammation or hyper or hypopgimentation of the 
scars.  The VA examiner essentially found that less than one 
(1) percent of the Veteran's exposed area and entire body 
were affected.  (See, December 2005 VA skin examination 
report).  

In support of the Veteran's contention that his service-
connected PFB has spread to areas beyond his face, is a July 
2006 VA physician's statement.  The July 2006 VA physician 
reported that the Veteran had facial folliculitis upon 
examination.  In addition, the Veteran showed moderate 
exfoliation and hyperpigmentation with follicular abscesses 
and papules on both cheeks, under the chin, neck and underarm 
regions and groin.  The VA physician did not provide the 
amount of exposed surface area affected by the service-
connected PFB--a requirement necessary for properly 
evaluating this disability under the rating criteria for skin 
disabilities prior and subsequent to August 30, 2002.  

The Board finds that a new VA skin examination is necessary 
because of the significant discrepancy between the December 
2005 VA examination report and July 2006 VA physician's 
statement with respect to the amount of exposed surface 
affected by the service-connected PFB.  For example, the 
December 2005 VA examination report states that the skin 
disability affects 1 percent of the Veteran's exposed surface 
area (i.e. face and neck), as opposed to a July 2006 VA 
physician's statement, reflecting that the appellant's PFB 
had spread to his groin and underarm regions.  Thus, the 
record raises the possibility that the service-connected PFB 
has affected more that 1 percent of the exposed surface area.

It is particularly important to reconcile this discrepancy, 
if possible, in light of the fact that the rating criteria 
dictates a higher disability rating for disabilities that 
affect at least 5 percent or more of the exposed surface 
area.  Because it has long been held that the statutory duty 
to assist requires a thorough and contemporaneous medical 
examination, especially in cases where there exists 
ambiguities and uncertainties relative to the claimed 
disorder, the Board must remand the claim for clarification.  
See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); 
see 38 C.F.R. § 4.2 (If the findings on an examination report 
do not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes.).

Finally, more extensive involvement of the Veteran's service-
connected PFB would warrant consideration under additional 
criteria in the rating schedule.  The Veteran's PFB is 
currently evaluated under Diagnostic Code 7806, which is used 
to evaluate dermatitis or eczema.  See, 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2008).  That diagnostic code suggests 
that in the alternative, dermatitis may be rated as 
disfigurement of the head, face or neck (Diagnostic Code 7800 
(2008)) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 
7805 (2008)).  

Although the alternative criteria for rating dermatitis was 
noted in the June 2006 Statement of the Case, there is no 
indication that such criteria was considered in rating the 
Veteran's PFB.

In light of the foregoing, further development of the record 
is warranted prior to further consideration by the Board. 
Accordingly, the case is remanded for the following actions.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment for 
pseudofolliculitis that is not evidenced 
by the current record.  The Veteran 
should be provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO/AMC should then obtain these 
records and associate them with the 
claims folder.  



2. The RO/AMC will schedule the Veteran 
for a dermatologic examination to 
determine the extent of impairment due 
to his service-connected PFB.  All 
indicated tests and studies must be 
performed, and color photographs must 
be taken.  Any indicated consultations 
must also be scheduled. The following 
considerations will govern the 
examination:

a. The claims folders, and a copy 
of this remand, must be made 
available to the examiner for 
review in conjunction with the 
examination, and the examiner must 
acknowledge receipt and review of 
these materials in any report 
generated as a result of this 
remand.

b. The examiner must identify the 
manifestations of the Veteran's 
service-connected PFB and 
distinguish them from any other 
skin disorder found to be present.

c. The examiner must identify all 
areas of the body affected by the 
Veteran's PFB and report the 
percentage of the entire body 
affected, as well as the 
percentage of the exposed area of 
the body affected.

d. The examiner must report any 
therapy necessary for the 
treatment of the Veteran's PFB, 
e.g., topical therapy only and/or 
the use of corticosteroids or 
other immunosuppressive drugs.  If 
the Veteran has required therapy, 
the examiner must identify the 
duration of each type of therapy, 
e.g., less than six weeks, more 
than six weeks, or constant or 
near constant.

e. If the Veteran's PFB affects 
his head face or neck, the 
examiner must also report the 
following:

a) Whether or not the PFB is 
associated with attachment to 
or damage to any underlying 
structures;

b) Whether or not there is 
visible palpable tissue loss;

c) Whether or not, the 
surface contour of the 
affected area(s) is elevated 
or depressed on palpation;

d) Whether or not, the skin 
is hypo- or hyper-pigmented 
in an area exceeding six 
square inches (39 sq. cm.);

e) Whether or not the skin 
texture is abnormal 
(irregular, atrophic, shiny, 
scaly, etc.) in an area 
exceeding six square inches 
(39 sq. cm.);

f) Whether or not there is 
underlying soft tissue 
missing in an area exceeding 
six square inches (39 sq. 
cm.); 

g) Whether or not the skin is 
indurated and inflexible in 
an area exceeding six square 
inches (39 sq. cm.);

h) Whether or not there is a 
scar 5 or more inches (13 or 
more centimeters) in length; 
and/or

i) Whether or not there is a 
scar at least one-quarter 
inch (0.6 centimeters) wide 
at widest part.

3.  When all of the above-requested 
actions have been completed, undertake 
any other indicated development deemed by 
the RO/AMC to be appropriate under the 
law.  Then readjudicate the issue of 
entitlement to an initial compensable 
rating for PFB.  In so doing, ensure 
consideration under all 
applicable/potentially applicable rating 
criteria, including, but not limited to, 
that applicable to rating dermatitis or 
eczema 
(38 C.F.R. § 4.118, Diagnostic Code 
7806); disfigurement of the head, face, 
or neck 
(38 C.F.R. § 4.118, Diagnostic Code 
7800); or those diagnostic codes 
applicable to rating scars 
(38 C.F.R. § 4.118, Diagnostic Codes 
7801-7805).

If the benefits sought on appeal are 
not granted to the Veteran's 
satisfaction, he and his representative 
must be furnished a Supplemental 
Statement of the Case and afforded an 
opportunity to respond.  Thereafter, if 
in order, the case should be returned 
to the Board for further appellate 
action.

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.

The Veteran need take no action unless he is notified to do 
so.  It must be emphasized, however, that the Veteran has the 
right to submit any additional evidence and/or argument on 
the matter the Board has remanded to the RO. Kutscherousky v. 
West, 12 Vet. App. 369, 372-73 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


